DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 and 35-36 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-13, 16, and 21, directed to the process of making or using an allowable product, a zipper tape bag incorporating the allowable product, and a bonding device comprising the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 9th, 2018, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Reasons for Allowance
Claims 1-13, 16, 21, and 35-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are Goto et al (JP20100035713A) and Kurosaki et al (JP2009125963A).
Goto discloses a zipper tape comprising a male member 23 (i.e., male member comprising a male portion) and a female member 24 (i.e., female member comprising a female portion), wherein each of the male member and female member are individually located on a resin tape 22 (i.e., each of the male and female members respectively comprise a male belt-shaped base and a female belt-shaped base) (Goto: Fig. 4; para. [0001]-[0002], and [0013]). Each of the male and female members further comprise a seal layer 21 (i.e., a second layer, and therefore, each of the male and female members comprise base portions having two layers) (Goto: Fig. 4; para. [0013]). The seal layer 21 is integral with the tape 22 in the sense that such a configuration is within the meaning of the term “integral” as used in the present specification.
Goto does not disclose a light-absorbing layer exposed on a side the side on which the male portion or the female portion is exposed, the light-absorbing layer having a light-absorbing material with a wavelength absorption range of from 800 nm to 1200 nm, the light-absorbing material being mixed in a resin composition.
Kurasaki discloses a method of fusing two exposed thermoplastic members via the inclusion of an inorganic pigment such as carbon black or a cyanine organic dye (Kurasaki: para. [0001]-[0003]). The inorganic pigment is capable of absorbing infrared radiation, thus increasing the temperature of one of the thermoplastic resin members such that it fuses to the other thermoplastic resin member (Kurasaki: para. [0003]). The carbon black and cyanine organic dye are light absorbing materials used in the 
However, neither Goto nor Kurasaki teach a light-absorbing layer exposed on a side opposite the side on which the male portion or the female portion is exposed, per Applicant’s amendment filed in the response dated November 12th, 2021. Furthermore, the Examiner agrees with Applicant’s arguments presented in this response in their entirety.
Previously withdrawn claims 8-13, 16, and 21 include the allowable subject matter of present claim 1. Therefore, claims 8-13, 16, and 21 are withdrawn and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783